Citation Nr: 1528819	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not establish a current disability of irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.   

With regard to irritable bowel syndrome, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is not competent evidence of a current disability or symptoms thereof and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Irritable Bowel Syndrome

The Veteran claims service connection for irritable bowel syndrome.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia Theater of operations.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  As discussed above, the Veteran served in Iraq.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that the Veteran was treated for nausea in May 1989.  He did not have any vomiting or diarrhea, and was diagnosed with a viral syndrome.  In October 1989, he was treated for a possible abdominal cyst, but he did not have any digestive symptoms or pain of any kind.  Both issues appear to have resolved and were not noted at the Veteran's April 1992 separation examination.

In May 1992, one month after discharge, the Veteran underwent a general VA examination in connection with a separate claim.  No digestive issues were reported by the Veteran.

At his September 2014 hearing, the Veteran testified that he had suffered stomach problems including diarrhea while in service.  

The Board finds that there is no evidence of a current disability or symptoms thereof.  The Veteran's VA treatment records do not reflect any treatment for any gastrointestinal symptoms, and the Veteran has not indicated that he has been treated by any private providers.  The hearing transcript focuses on symptoms in service, specifically diarrhea.  Veteran has not described any current symptoms that he suffers, and he specifically denied seeking medical evaluation or treatment for any current symptoms.  Furthermore, with no objective indications of a chronic disability, the presumptive service connection under 38 C.F.R. § 3.317 is not available. 

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection must therefore be denied.


ORDER

Service connection for irritable bowel syndrome is denied.


REMAND

The Veteran claims service connection for an acquired psychiatric disorder with varying diagnoses, including PTSD and bipolar disorder.  Alternatively, the Veteran claims service connection for medical treatment purposes for this condition under 38 U.S.C.A. § 1702.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The provisions of 38 U.S.C.A. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

Service treatment records do not reflect any mental health treatment.  In a report of medical history related to an April 1991 combat examination, the Veteran reported that he had at some time experienced depression or excessive worry.  He denied having nightmares or trouble sleeping or any recurring thoughts about his experience during Desert Storm.  In the report of medical history associated with his April 1992 separation examination, he denied any history of depression or excessive worry, and no mental health condition was noted by the examiner.

In May 1992, one month after discharge, the Veteran underwent a general VA examination in connection with a separate claim.  No psychological issues were reported by the Veteran.

VA admission records show that the Veteran was admitted to a VA facility for psychiatric care related to substance abuse in December 1993, August 1994, and April 1995.

VA treatment records reflect that the Veteran sought treatment for increasing depression and anxiety at a VA emergency room in August 2010.  His family reported increasing anger.  He reported multiple family and job stressors.  When questioned on his military history, the Veteran reported leading an infantry unit in Kuwait and Iraq, and saw many deaths.  He reported difficulties with sleep including frequent nightmares, some combat related and some not.  The Veteran reported what his psychiatrist described as possible manic/hypomanic episodes, occurring every few months and beginning in 1993.  He reported that after leaving service he began carrying a gun, and later a knife or box cutter for protection.  His treating psychiatrist noted no prior diagnosed psychiatric history other than substance abuse treatment.  The psychiatrist diagnosed a mood disorder, bipolar disorder type I versus alcohol/cocaine induced mood disorder, substance abuse, with rule out diagnoses of dependence and PTSD.  A second psychiatrist added a potential depression diagnosis.  Further assessment led to a diagnosis of likely bipolar II with psychotic features and rapid cycling, though he may be bipolar I considering that he has some amnesia from his manic/hypomanic episodes.  The psychiatrist concluded that longstanding PTSD is also likely contributing to mood symptoms.  

VA treatment records further indicate that the Veteran was seen for follow-up treatment in October 2010.  He was diagnosed with mood disorder, with a differential diagnosis of bipolar disorder.  

The Veteran underwent a VA examination in March 2011.  He reported seeing battle in Iraq, and witnessing mutilated bodies.  The examiner stated that the Veteran's stressor exposure was low, and determined that it did not meet the stressor criterion because it did not involve actual or threatened death or serious injury.  The examiner further stated that the Veteran does not suffer from PTSD because there were no intrusive recollections or recurrent distressing dreams.  The examiner also noted no intense psychological distress at exposure to triggers.  The examiner found no avoidance or numbing.  The examiner thus diagnosed the Veteran with manic bipolar disorder in partial remission, unrelated to his military service.  The examiner noted that the Veteran reported that his bipolar symptoms have been present since 1993, but offered no explanation on that assertion.  The examiner stated that changes in functioning from pre-military to post-military service were not noted in cognition, sleep, social, employment, housing, finances, litigation, acculturation, or academic history.  The examiner nevertheless determined that in regard to affect, the Veteran's bipolar disorder developed following his discharge from the military and is unrelated to his military service.  

VA treatment records indicate that the Veteran was next seen in April 2011, and was diagnosed with mood disorder, rule out substance-induced mood disorder.  When seen in June 2011, his diagnosis was changed to a provisional diagnosis of substance-induced mood disorder.  Records do not reflect any subsequent mental health treatment from VA facilities.  

In the Veteran's March 2014 substantive appeal, the Veteran described his combat experience and in-service stressors.  Specifically, the Veteran reported engaging with and killing enemy soldiers, witnessing violence and dead bodies, and experiencing intense fear.

The Veteran has provided a September 2014 statement from his first cousin.  The cousin stated that since service, the Veteran exhibited anxiety attacks, frustration, anger, nervousness, uneasiness, and a quick temper.  Through talking to the Veteran, the cousin had observed the Veteran's increasing hostility over the years.

At his September 2014 hearing, the Veteran testified that because he was involved in combat, he experiences nightmares.  Holidays such as Independence Day and New Year's Day bother him, as does the firing of weapons or any loud noise.

An October 2014 letter from the Veteran's private psychiatrist stated that the Veteran is under the psychiatrist's supervision for major depression, generalized anxiety disorder, and PTSD.  The Veteran receives therapy for these conditions.

The Board finds that the March 2011 VA examination was inadequate, and remands for a new examination.  Specifically, the examination failed to provide a sufficient rationale for the conclusory opinion that the Veteran's bipolar disorder is not related to service.  The examiner determined that the Veteran developed bipolar disorder after service, but offered no opinion as to if the Veteran's condition was related to his noted complaint of depression or excessive worry in his April 1991 combat examination.  Furthermore, when the examiner determined that the Veteran does not suffer from PTSD, the examiner failed to account for the conflicting medical evidence in the Veteran's VA treatment records.  The Board further notes that, because the Veteran's stressors are combat-related, all reports of those stressors are to be taken as verified.

The Board notes that service treatment may be granted for the Veteran (1) if it can be shown that his current mental health condition is related to his mental health symptoms he complained of in April 1991, or otherwise related to service; (2) if it can be shown that the Veteran developed psychosis by April 1993, one year after discharge; or (3) for medical treatment purposes only under 38 U.S.C.A. § 1702, if any mental health condition arose by April 1994, two years after discharge.  The Board remands for a medical opinion as to each of these questions.  The Board further instructs that efforts should be made to obtain the Veteran's private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Attempt to obtain and associate with the claims file the Veteran's treatment records from the private psychiatrist who communicated with VA in October 2014 regarding the Veteran's diagnoses.  If authorized by the Veteran, attempts must be made to contact this psychiatrist.  All efforts undertaken in this regard must be documented in the claims file. If no records exist, the claims file also shall be documented accordingly.

3.  If the evidence obtained is insufficient to grant the claim, schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that (1) such disability is related to the Veteran's report in April 1991 of suffering depression or excessive worry, or is otherwise related to service; (2) such disability involved a psychosis which manifested by April 1993; and (3) such disability manifested by April 1994.

Because the Veteran's combat status has been verified, when determining whether the Veteran meets the criteria for PTSD diagnosis, the examiner shall proceed with the understanding that all of the Veteran's reports of combat-related stressors are to be taken as verified.

To the extent that the examiner's diagnoses and opinions contradict the diagnoses and opinions of other examiners or treatment providers on record, the examiner shall provide explanations for the differences in conclusions. 

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


